Citation Nr: 0807631	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus 
(claimed as flat feet).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran requested a Travel Board 
hearing which was subsequently held before the undersigned 
Veterans Law Judge in May 2006.  The hearing transcript is of 
record. 

This issue was previously before the Board in June 2006, but 
was subsequently remanded to the Waco RO for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  Bilateral pes planus was noted on the veteran's service 
entrance examination report.

2.  The veteran did not sustain a permanent increase in 
severity of his preexisting bilateral pes planus during 
active service.


CONCLUSION OF LAW

The veteran's preexisting bilateral pes planus was not 
aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for Bilateral Pes Planus

In his statements and testimony, the veteran maintains that 
although his bilateral pes planus was noted at service entry, 
it was asymptomatic prior to his military service but has 
been symptomatic since that time.  He contends that the 
disability was aggravated during service by long hikes 
carrying full field gear while wearing combat boots and that 
service connection is thus warranted.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  A preexisting 
injury or disease is considered to have been aggravated by 
active service if there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears 
the burden to rebut the presumption of aggravation in 
service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, 
aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, review of the service medical records shows 
that on the examination prior to service entry in November 
1960, the veteran was noted to have preexisting third-degree 
pes planus without rotation that was not considered 
disabling.  As such, the presumption of soundness at service 
entry with respect to this condition does not attach or 
apply.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 
F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 
238 (1994).  Therefore, the focus of this matter is whether 
the veteran's preexisting flat feet were aggravated during 
his period of service.

Regarding aggravation, it is pointed out that the lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 C.F.R. § 3.306.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disability.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that preexisting flat feet was aggravated during 
service) because he does not have the requisite medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In its role as a finder of fact, the Board may weigh the 
absence of contemporaneous records in accessing the 
credibility of lay evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  Further, evidence of a 
prolonged period without medical complaint may be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after service, as evidence of 
whether a preexisting condition was aggravated by service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The service medical records do not reveal any treatment for 
pes planus while in service.  The Report of Medical 
Examination, at service separation, dated in August 1963, 
reflects that he had "flat feet, bilateral 3°."  The 
entrance examination report also noted third degree pes 
planus.  The veteran indicated on the Report of Medical 
History at service separation that he did not have any foot 
trouble.  There is no evidence in the veteran's service 
medical records that his preexisting bilateral pes planus was 
aggravated during active service.  Again, temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 
(Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A 
"lasting worsening of the condition" is required.  Routen 
v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).  In this case, there is no 
medical documentation in service related to the veteran's 
preexisting bilateral pes planus and thus the evidence does 
not show that there was an increase in the disability during 
service.

The veteran reported in his statements and at the hearing on 
this issue, held before the undersigned member of the Board, 
that his feet began to hurt while he was in the service and 
that they continued to hurt after he separated from service.  
The veteran has stated that he has been treated by his 
private physician, Dr W for his bilateral pes planus a number 
of times and that he has been provided medication to reduce 
the swelling in his feet.  The records obtained from Dr. W 
reveal a single note regarding the veteran's pes planus, 
dated February 2005, where Dr. W indicates that the veteran's 
flat feet may be related to his foot swelling.  Dr. W 
submitted a note, dated February 2005, stating that the 
veteran's pain and swelling of the feet was aggravated by the 
veteran's military service, however, Dr. W provided no 
rationale for his brief statements.  
In July 2007 the veteran was afforded VA Compensation and 
Pension (C&P) foot examination to determine the nature, 
extent, and etiology of the veteran's foot condition.  The 
veteran stated that the his bilateral pes planus has gotten 
progressively worse since service and that his response to 
current treatments was fair.  He indicated that he was 
currently treated with orthotics and with pain medications.  
The examiner indicated that the veteran had pain in the 
arches of his feet, fatigueability, and a lack of endurance 
while walking and standing.  The examiner found objective 
evidence of tenderness in both feet at the mid-arch, heel and 
metatarsal heads.  The examiner diagnosed the veteran with 
bilateral pes planus.  The examiner indicated that the 
veteran's separation physical showed no change in the 
veteran's pes planus from entry into service.  The examiner 
rendered the opinion that the veteran's pes planus was less 
likely than not aggravated by his military service and that 
the current disability was a result of natural progression of 
the disability due to the aging process.

Other than Dr. W's statement and treatment note, which are 
dated more than four decades after the veteran's separation 
from service, the post-service medical records are silent as 
to complaint or treatment for bilateral pes planus.  The 
Board finds that the veteran's report of a worsening of pes 
planus symptoms which have continued since service is 
outweighed by the absence of complaint or treatment for foot 
problems both in service and during the four decades since 
separation from service, especially in light of the veteran's 
documented care for other disabilities.  The Board further 
notes the findings of the July 2007 C&P foot examination that 
the veteran's bilateral pes planus was not permanently 
aggravated in service.  In light of the foregoing, the Board 
finds that the veteran's pre-existing bilateral pes planus 
was not permanently aggravated during service and therefore 
the veteran's claim for service connection is denied.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided prior to the rating decision at issue did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  However, it 
is noted that notice was provided later, in July 2007, and 
this notice was followed by a readjudication in a September 
2007 Supplemental Statement of the Case.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private treatment 
records of Dr. C; Midland Memorial Hospital, Dr. V., Dr. R., 
Dr. J.C., Dr. W, and the Allison Cancer Center.  In May 2006 
the veteran was provided an opportunity to set forth his or 
her contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination in July 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for bilateral pes planus (claimed as flat 
feet), is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


